Citation Nr: 1107728	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  06-34 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, to 
include bronchitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran had a period of active duty for training from 
November 1986 to March 1987, and served on regular active duty 
from February 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  

In September 2009, the Veteran and her mother testified before 
the undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file.  

In November 2009, the Board remanded this claim for additional 
evidentiary development.  All requested development has been 
completed and the claim has been returned to the Board for 
adjudication.  


FINDING OF FACT

The most competent, credible, and probative evidence of record 
preponderates against a finding that the Veteran has a current 
respiratory disorder that is due to any event, injury, or disease 
in active military service.  


CONCLUSION OF LAW

A respiratory disability, to include bronchitis, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 101(24), 106, 
1101, 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 
(2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2005 that fully addressed 
all required notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate her claim and of the 
Veteran's and VA's respective duties for obtaining evidence.  

The Board notes the Veteran has not been advised of how 
disability ratings and effective dates are assigned.  See 
Dingess, supra.  However, the Board finds that this represents 
harmless error, given that the service connection claim is being 
denied herein and such matters are, therefore, moot.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained the 
Veteran's service treatment records, as well as VA and private 
post-service treatment records dated from 1991 to 2010.  
Significantly, it appears that all obtainable evidence identified 
by the Veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  The Veteran was also afforded a VA 
examination in June 2010, which is found to be adequate for 
compensation purposes. The examiner reviewed the Veteran's 
medical history, recorded pertinent examination findings, and 
provided conclusions with supportive rationale.  Thus, the Board 
finds that the VA examination report is probative.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).   Further, the 
Veteran was given an opportunity to set forth her contentions at 
the hearing before the undersigned in September 2009.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist her in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Facts and Analysis

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

In addition, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred in or 
aggravated while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1110 (West 2002).  

Where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a malignant tumor becomes manifest to a 
degree of at least 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2010).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
be (1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) medical 
evidence of a nexus between the claimed in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999).  Depending on the evidence and contentions 
of record in a particular case, lay evidence can be competent and 
sufficient to establish a diagnosis and medical etiology of a 
condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).  

The Veteran is seeking entitlement to service connection for a 
respiratory disability, to include specifically bronchitis.  
While the Veteran has filed a claim for service connection for 
bronchitis, in light of the recent case law, the Board reframed 
the issue as shown on the title page of this decision.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (Feb. 17, 2009) (In 
construing a claim, the Board must consider any disability that 
may reasonably be encompassed by several factors including: the 
claimant's description of the claim; the symptoms the claimant 
describes; and the information the claimant submits or that the 
Secretary obtains in support of the claim).

At the September 2009 Travel Board hearing, the Veteran testified 
that she had no respiratory problems during her periods of active 
duty for training or regular active duty.  Indeed, the service 
treatment records do not contain any complaints or treatment 
related to a respiratory disability.  However, the service 
treatment records reflect that the Veteran reported having 
childhood asthma during service, including at entrance into 
service.  See April 1986 Report of Medical History; January 1987 
Record of Dental History.  Nevertheless, at the September 2009 
Travel Board hearing, the Veteran and her mother testified that 
she was not diagnosed with or treated for asthma as a child.  The 
Veteran testified that she is not sure why she indicated that she 
had asthma as a child and explained that she must have been 
thinking of her cousin who had asthma.  The Veteran also 
testified that she was unable to obtain treatment records from 
her pediatrician, Dr. W., because he retired in 2007.  

While the Veteran reported having childhood asthma during 
service, the Board finds that her in-service reports do not 
constitute evidence of a pre-existing respiratory disability.  
Indeed, a history provided by the Veteran of the pre-service 
existence of conditions recorded at the time of entrance 
examination does not, in itself, constitute a notation of a pre-
existing condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  In addition, the entrance examination report does not 
contain any pertinent complaints or diagnosis related to a 
respiratory disorder, and the Board finds probative that both the 
Veteran and her mother testified that the Veteran did not have 
asthma as a child, which is accepted as competent and credible 
lay evidence.  Therefore, the Board finds there is no clear and 
unmistakable evidence that the Veteran had asthma, or any other 
respiratory disability, prior to service and, thus, she is 
considered to have been in sound condition when she entered 
service.  See 38 C.F.R. § 3.304 (b).  

While there is no lay or medical evidence of record that shows 
the Veteran manifested a respiratory disability during service, 
the Veteran has asserted that she believes her current 
respiratory disability is related to her military service.  
Specifically, the Veteran has asserted that, during her period of 
regular active duty, she worked as a mental health technician at 
Carswell Air Force Base where she gave immunizations to service 
members and assisted with other duties, such as administering 
mental health tests.  The Veteran has asserted that her 
respiratory problem may be related to her exposure to service 
members who were returning from or being sent to various 
locations following Desert Storm.  

At her hearing, the Veteran testified that she had no respiratory 
disability during either period of service.  Hearing transcript, 
pages 5, 7.  Review of the record reveals that the Veteran was 
diagnosed with bronchitis in May 1991, seven days after she was 
separated from service.  At that time, the Veteran presented for 
treatment in the emergency room complaining of chest pain, 
nonproductive cough, and headaches, which she reported had 
worsened over the previous two days.  After examination, 
including chest X-ray, the diagnosis was bronchitis and the 
Veteran was given medication.  

The Veteran testified that her symptoms eventually tapered off 
after a week but returned about eight to nine months later in 
January or February, which she treated herself.  She testified 
that the worst symptoms lasted for two to three weeks, but 
symptoms continued to linger until May.  There is no subsequent 
medical evidence of treatment for respiratory symptoms until 
December 1996, when the Veteran sought treatment for cough and 
congestion symptoms that she reported began as nasal congestion 
but moved down into her chest.  The diagnosis was acute 
sinusitis.  See private treatment record from Methodist Medical 
Center dated from 1991 to 1996.  

The Veteran testified that she eventually sought treatment at Oak 
Cliff Family Medical Center, where she was diagnosed with chronic 
obstructive pulmonary disease (COPD).  Treatment records from Oak 
Cliff reflect that, from 2002 to 2004, the Veteran sought 
treatment for cold symptoms, including cough, shortness of 
breath, and chest pain, and that she reported having bronchitis 
and a history of asthma.  The treatment records show that the 
Veteran was variously diagnosed with bronchitis, asthma, allergic 
rhinitis, and questionable COPD.  However, the treatment records 
do not contain any indication as to the etiology of the Veteran's 
respiratory problems.  Nevertheless, the Board notes that, in 
December 2004, the examining physician also diagnosed the Veteran 
with tobacco abuse.  See private treatment record from Oak Cliff 
Family Medical Center dated from 2002 to 2004.  In this regard, 
the Board notes that Congress has prohibited the grant of service 
connection for disability on the basis that such disability 
resulted from disease attributable to the use of tobacco products 
during a veteran's active service for claims filed [as here] 
after June 9, 1998.  38 U.S.C.A. § 1103 (West 2002).

The evidentiary record contains VA outpatient treatment records 
which show the Veteran has occasionally sought treatment for cold 
symptoms, including cough, congestion, and fever, which have been 
variously diagnosed as an upper respiratory infection, 
bronchitis, and acute sinusitis.  The treatment records note that 
the Veteran has a history of COPD; however, the preponderance of 
the chest X-rays conducted following service have been normal.  
Indeed clinicians have noted that the Veteran's COPD is 
asymptomatic, with no signs or symptoms of acute process found on 
radiographic evaluation.  See VA treatment records dated from 
2005 to 2010.  Nevertheless, the VA treatment records do not 
contain any indication as to the etiology of the Veteran's 
current respiratory problems.  However, VA physicians have noted 
that the Veteran has used tobacco since the age of 17, which 
includes a long-term history of smoking three to four packs of 
cigarettes a day.  See August 2005 VA treatment records.  

The evidentiary record also contains records from the Social 
Security Administration, which reflects that the Veteran suffers 
from emphysema.  See March 2006 Social Security Disability 
Administration Disability transmittal form.  
Because the post-service treatment records do not contain any 
indication as to the etiology of the Veteran's respiratory 
problems, the Veteran was afforded a VA examination in June 2010.  
The June 2010 VA examiner reviewed the Veteran's claims file and 
noted her military and medical history.  The examiner documented 
that the Veteran did not serve in the Persian Gulf.  The examiner 
also noted that the Veteran smoked at the age of 22, averaging 
one pack of cigarettes every two days.  After conducting an 
examination of the Veteran, the VA examiner diagnosed her with 
upper respiratory infections, noting that there was no evidence 
of emphysema or COPD on chest X-ray, which was reported as 
normal.  As to the etiology of the Veteran's respiratory 
problems, the VA examiner opined that the Veteran's chronic upper 
respiratory breathing problems are more likely than not related 
to her chronic tobacco use.  While he noted that the Veteran was 
diagnosed with bronchitis in May 1991, he stated there was not 
enough evidence in the service treatment records to indicate that 
the Veteran's current respiratory conditions are related to 
military service, as he also noted the in-service notation of 
childhood asthma.  

In evaluating the ultimate merit of this claim, the Board finds 
that the most competent, credible, and probative evidence of 
record preponderates against a finding that the Veteran's current 
respiratory disability, variously diagnosed as COPD, bronchitis, 
and asthma, are related to her military service.  

For a presumption of service connection to apply, the symptoms of 
a malignant tumor must be shown to a degree of 10 percent within 
a year of service separation.  The Veteran had respiratory 
symptoms within a year of service separation.  These were not 
manifestations of a malignant tumor, and as such, the presumptive 
provisions do not apply.   38 C.F.R. §§ 3.307, 3.309.  

Further, in making this determination, the Board notes that there 
is competent evidence showing that the Veteran was first shown to 
have bronchitis one week after service, as well as competent lay 
and medical evidence showing that she has continued to complain 
of and seek treatment for intermittent respiratory symptoms since 
that time.  However, the Board finds there is no credible lay or 
medical of an in-service event, injury, or disease to which the 
Veteran's current respiratory disability may be reasonably 
associated.  In this regard, while the Veteran has 1
reported that she believes she incurred a respiratory disability 
as a result of her exposure to service members who were returning 
from or being sent to various locations following Desert Storm, 
there is no lay or medical evidence that shows or explains how 
any such exposure put the Veteran at an increased risk for 
developing a chronic respiratory disorder; nor is there any lay 
or medical evidence that shows the Veteran suffered from 
respiratory symptoms or disability following or as a result of 
any such exposure.  Therefore, given the foregoing, the Board 
finds that the Veteran's report of exposure to service members 
returning from Desert Storm is not considered credible evidence 
of an in-service event to which her current respiratory 
disability may be reasonably associated.  

Moreover, the Board finds probative that no medical professional 
has evaluated the Veteran and determined that her current 
respiratory disability is related to her military service.  
Instead, the June 2010 VA examiner opined that the Veteran's 
current respiratory disability is more likely than not related to 
her chronic tobacco use, and the Board notes that the post-
service treatment records contain numerous notations regarding 
the Veteran's long history of tobacco use, including when she 
sought treatment for her respiratory problems.  Indeed, a 
December 2004 private treatment record reflects that, in addition 
to allergic rhinitis, asthma, and a COPD exacerbation, the 
examining physician diagnosed the Veteran with tobacco abuse.  
Likewise, VA physicians have noted that the Veteran has used 
tobacco since the age of 17, which includes a long-term history 
of smoking three to four packs of cigarettes a day.  See August 
2005 VA treatment records.  In evaluating this claim, the Board 
also finds probative that the service treatment records show that 
the Veteran was advised of the hazards of tobacco during service, 
after she reported smoking three to four packs of cigarettes a 
day.  See January 1987 Dental History.  

Therefore, while there is competent evidence of a respiratory 
disability shortly after service and competent evidence of 
continued intermittent respiratory symptoms following service, 
the Board finds that this evidence is outweighed by the medical 
evidence of record, which represents the most competent, 
credible, and probative of record, as it was generated 
contemporaneously with treatment conducted to ascertain the 
nature of the Veteran's respiratory disability.  Indeed, the June 
2010 VA examination and opinion is considered competent, 
credible, and probative medical evidence, as it is based upon all 
relevant facts in this case, including the Veteran's medical 
history, as reflected in the claims file, current examination of 
the Veteran, and the examiner's medical expertise.  In addition, 
the June 2010 VA opinion is supported by the other medical 
evidence of record, which notes the Veteran's long-standing 
history of tobacco use.  

In evaluating this claim, the Board has considered the lay and 
medical evidence of record; however, after careful consideration 
of the evidence, the Board finds the most competent, credible, 
and probative evidence of record preponderates against the grant 
of service connection for a respiratory disability.  Because the 
preponderance of the evidence is against the Veteran's claim, the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a respiratory disability, 
to include bronchitis, is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


